Ostrander, J.
The plaintiff in certiorari is prosecuting attorney for the county of Calhoun. The respondent is one of the circuit court commissioners for said county. On the 22d day of September, 1905, a petition was presented to said respondent at the city of Battle Creek subscribed and verified by the petitioner, and addressed to the respondent as judge of the juvenile court, setting out, upon the information and belief of the petitioner, that a certain child, named therein, living in the city of Battle Creek, was a delinquent child, within the meaning of Act No. 312 of the Public Acts of 1905, and respondent was requested to file said petition and give notice to the county agent of said county, as required by the terms of said act. *121^Respondent declined to receive and file the petition and to give the notice for the reason that, in his judgment, the act in question was in violation of the Constitution of the State. Thereupon the relator applied to the circuit court for the county of Calhoun, setting out the facts above stated, and also that the infant named in said petition to said circuit court commissioner did, on September 18, 1905, commit the offense of larceny, and he asked that a writ of mandamus issue to the respondent circuit court commissioner, requiring him to receive and file the petition, and to proceed under the provisions of said act with respect to the said alleged delinquent child. An order to show cause was issued, return was made, and after a hearing the circuit court made an order refusing the writ of mandamus prayed for. Thereupon a writ of certiorari was issued out of this court to review the action of said circuit court.
The judgment and determination of the circuit court for •the county of Calhoun, upon the authority of Hunt v. Wayne Circuit Judges, ante, 93, is affirmed. No costs are awarded.
Moore, C. J., and McAlvay, Grant, and Hooker, JJ., concurred.